Title: To Thomas Jefferson from Nicholas Johnson, 15 November 1822
From: Johnson, Nicholas
To: Jefferson, Thomas


                        My Friend
                        
                            Union County, Indiana
                            15th of the 11th mo. 1822
                        
                    In consequence of our  Small acquaintance, I have taken the liberty of addressing thee on the subject of appointmentsBy an act of congress, passed Last session, An additional Land office will be established with in this State, and of course a Register and Receiver, will be appointed to manage the same; I am told, that many applicants are already attached to the list, and that my friend Col Thomas Brown is one; he is a man well acquainted with Public Business, hath occupyed a variety of honorable stations under the executive of this State, both civil and military, has been for Three years past engaged in the public surveys under Genl Tiffin of Chillecothe, And he now informs me that his health is so much impaired by ha in the woods that he has been under the necesssigning his office as deputy Surveyor, and  his friends for a little more sunshine. I presume that no man in this State will produce a more Substantial recommendation to the proper department, And if thy feelings could be inlisted on this occasion, I have no doubt but that his appointment (to one or the other of Sd offices) will be secured, to the great satisfaction of his numerius friends, and I do believe to the great promotion of the public goodWith sentiments of high esteem I have the honor to be My Friend Thy Most Obt &c.Nicholas Johnsonformerly of Bedford County VaI have lived a nigh neighbour to Thos Brown for near two years.N. JohnsonIf the above may have any weight please to use thy influence.N. J.